SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

685
CAF 11-01129
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF KIM MONTAGUE,
PETITIONER-APPELLANT,

                      V                                          ORDER

JASON A. BROOKS, RESPONDENT-RESPONDENT.
---------------------------------------
IN THE MATTER OF JASON A. BROOKS,
PETITIONER-RESPONDENT,

                      V

KIM MONTAGUE, RESPONDENT-APPELLANT.


ELIZABETH CIAMBRONE, BUFFALO, FOR PETITIONER-APPELLANT AND RESPONDENT-
APPELLANT.

CATHARINE VENZON, BUFFALO, FOR RESPONDENT-RESPONDENT AND PETITIONER-
RESPONDENT.

AYOKA TUCKER, ATTORNEY FOR THE CHILD, BUFFALO, FOR NATHAN B.


     Appeal from an order of the Family Court, Chautauqua County
(Kevin M. Carter, J.), entered May 10, 2011 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, awarded
respondent-petitioner sole custody of the subject child.

     Now, upon reading and filing the stipulation of discontinuance
signed by petitioner-respondent, the attorneys for the parties, and by
the Attorney for the Child on March 12, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court